Judgment of the Supreme Court, New York County (Joan Carey, J.), rendered on November 8, 1984, convicting defendant, following a jury trial, of burglary in the second degree and criminal possession of stolen property in the third degree and sentencing him, as a predicate violent felon, to an indeterminate prison term of from 4 to 8 years to be served concurrently with a one-year term, is affirmed.
The trial court did not abuse its discretion in declining the jury’s request to reread the defense counsel’s summation. A summation is only one party’s argument and does not constitute evidence. Consequently, we agree with the conclusion reached by the Second Department in People v Jones (106 AD2d 585). Concur — Kupferman, J. P., Sullivan, Carro and Milonas, JJ.